COUflT OF APi'f-Ai-
           ,,--,,-»-r- o'" (; ACM t
            : i A it 316 P.3d 482 (2014),

Snyder has filed a motion on the merits to reverse. RAP 18.14(e)(2). In Weighall. the

court held that RCW 4.92.190(2), which abrogated the tolling of the statute of limitations

for minors in medical malpractice actions, is unconstitutional. Respondents concede -

and we agree - that under Weighall, the trial court erred in entering summary judgment.
No. 68737-9-1/2



      Accordingly, we lift the stay previously entered, grant the motion on the merits to

reverse, reverse the order granting summary judgment, and remand the case for further

proceedings.

      Reversed and remanded.




                           FOR THE COURT: